Exhibit 10.2

AARON’S, INC.

AMENDED AND RESTATED 2015 EQUITY AND INCENTIVE PLAN

2020 AMENDMENT AND RESTATEMENT

ARTICLE 1. PURPOSE AND GENERAL PROVISIONS

1.1 Establishment of Plan. Aaron’s, Inc., a Georgia corporation (“Aaron’s”),
previously established an incentive compensation plan known as the Aaron’s, Inc.
Amended and Restated 2015 Equity and Incentive Plan (the “2015 Plan”). Effective
on the closing of the transactions contemplated by the Agreement and Plan of
Merger, dated May 1, 2020, among Aaron’s, Aaron’s Holdings Company, Inc.
(“Holdings”) and Aaron’s Merger Sub, Inc. (the “Merger”), Aaron’s shall become a
wholly owned subsidiary of Holdings. Effective on the Merger, responsibility for
the 2015 Plan, including administration of the 2015 Plan and payment of all
outstanding awards under the 2015 Plan, shall be assumed by Holdings. The Board
of Directors of Holdings (the “Board”) hereby amends and restates the 2015 Plan
as set forth in this document, as the Aaron’s Inc. Amended and Restated 2015
Equity and Incentive Plan, 2020 Amendment and Restatement (the “Plan”) to
provide that all awards granted under the Plan outstanding as of the date of the
Merger and payable in Aaron’s common stock, and all future awards under the
Plan, shall be paid in shares of Holdings common stock, subject to equitable
adjustments under Section 4.3 of the Plan, and governed by the terms of the
respective award agreements and by the Plan.

1.2 Purpose of Plan. The purpose of the Plan is to promote the long-term growth
and profitability of the Company and its subsidiaries by (i) providing certain
employees, directors, consultants, advisors and other persons who perform
services for the Company and its subsidiaries with incentives to maximize
shareholder value and otherwise contribute to the success of the Company, and
(ii) enabling the Company to attract, retain and reward outstanding individuals
to serve as directors, officers and employees.

1.3 Types of Awards. Awards under the Plan may be made to eligible Participants
in the form of Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Other Awards, Annual Incentive Awards, or any
combination thereof.

1.4 Effective Date. The 2015 Plan was originally effective March 10, 2015. The
Plan, as amended and restated herein, shall be effective as of October 16, 2020,
(the “Effective Date”), the date it was adopted by the Board.

1.5 Termination of the Plan. No awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Awards granted under the Plan on
or prior to the tenth (10th) anniversary of the Effective Date shall remain
outstanding beyond that date in accordance with the terms and conditions of the
Plan and the Agreements corresponding to such Awards.



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS

Except where the context otherwise indicates, the following definitions apply:

“409A AWARD” means an Award that is not exempt from Code section 409A.

“AGREEMENT” means the written or electronic agreement evidencing an Award
granted to a Participant under the Plan. As determined by the Committee, each
Agreement shall consist of either (i) a written agreement in a form approved by
the Committee and executed on behalf of the Company by an officer duly
authorized to act on its behalf, or (ii) an electronic notice of Award in a form
approved by the Committee and recorded by the Company (or its designee) in an
electronic recordkeeping system used for the purpose of tracking Awards, and if
required by the Committee, executed or otherwise electronically accepted by the
recipient of the Award in such form and manner as the Committee may require. The
Committee may authorize any officer of the Company (other than the particular
Award recipient) to execute any or all Agreements on behalf the Company.

“ANNUAL INCENTIVE AWARD” mean an Award under Article 10 that entitles the
Participant to receive a payment in cash or other property specified by the
Committee to the extent performance goals are achieved.

“AWARD” means an award granted to a Participant under the Plan that consists of
one or more Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Other Awards, Annual Incentive Awards, or a
combination of these.

“BOARD” means the Board of Directors of the Company.

“CAUSE” means, unless provided otherwise in the Agreement, (i) the Participant’s
material fraud, malfeasance, gross negligence, or willful misconduct with
respect to business affairs of the Employer, which is, or is reasonably likely
to be if such action were to become known by others, directly or materially
harmful to the business or reputation of the Employer; (ii) the Participant’s
conviction of or failure to contest prosecution for a felony or a crime
involving fraud, embezzlement, theft or moral turpitude; (iii) the Participant’s
breach of the Agreement (including, without limitation, any provisions relating
to maintaining confidential information and not soliciting the Employer’s
employees and customers); or (iv) the willful and continued failure or habitual
neglect by the Participant to perform his duties with the Employer substantially
in accordance with the operating and personnel policies and procedures of the
Employer. “Cause” shall be determined by the Committee in its sole discretion.
Notwithstanding the foregoing, if the Participant has entered into an employment
agreement with the Employer that is binding as of the date of employment
termination, and if such employment agreement defines “Cause,” then the
definition of “Cause” in such agreement shall apply to the Participant for
Awards under this Plan.

 

2



--------------------------------------------------------------------------------

“CHANGE IN CONTROL” means the occurrence of one of the following events:

(a) The acquisition (other than from the Company) by any Person of beneficial
ownership (within the meaning of Rule 13d- 3 promulgated under the Exchange Act
(but without regard to any time period specified in Rule 13d-3(d)(l)(i))), of
thirty-five percent (35%) or more of the combined voting power of then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); excluding, however,
(1) any acquisition by the Company or (2) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

(b) A majority of the members of the Board is replaced during any 12- month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

(c) Consummation by the Company of a reorganization, merger, or consolidation or
sale of all or substantially all of the assets of the Company (a “Transaction”);
excluding, however, a Transaction pursuant to which all or substantially all of
the individuals or entities who are the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such Transaction will
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors of the corporation resulting from
such Transaction (including, without limitation, a corporation which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Transaction, of the Outstanding Company Voting Securities.

Notwithstanding the foregoing, for purposes of any 409A Award, if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described above unless the event would also constitute a change in ownership of
the Company, a change in effective control of the Company, or a change in
ownership of a substantial portion of the Company’s assets under Code section
409A.

“CODE” means the Internal Revenue Code of 1986, as now in effect and as
hereafter amended from time to time. Any reference to a particular section of
the Code includes any applicable regulations promulgated under that section. All
citations to sections of the Code are to such sections as they may from time to
time be amended or renumbered.

“COMMITTEE” means the Compensation Committee of the Board or such other
committee consisting of two or more members of the Board as may be appointed by
the Board from time to time to administer this Plan pursuant to Article 3. If
the Common Stock is traded on the NASDAQ or the NYSE, all of the members of the
Committee shall be independent directors within the meaning of the NASDAQ’s or
NYSE’s listing standards (as applicable). If any member of the Committee does
not qualify as a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Exchange Act, the Board shall appoint a subcommittee of the Committee,
consisting of at least two Non-Employee Directors to grant Awards to Insiders;
each member of such subcommittee shall be a Non-Employee Director. References to
the Committee in the Plan shall include and, as appropriate, apply to any such
subcommittee.

 

3



--------------------------------------------------------------------------------

“COMMON STOCK” means the Common Stock of the Company, and any other shares into
which such stock may be changed by reason of a recapitalization, reorganization,
merger, consolidation or any other change in the corporate structure or capital
stock of the Company.

“COMPANY” means Aaron’s Holdings Company, Inc., a Georgia corporation, and its
successors and assigns.

“DISABILITY” means, with respect to any Incentive Stock Option, a disability as
determined under Code section 22(e)(3), and with respect to any other Award,
unless provided otherwise in an Agreement (in which case such definition shall
apply for purposes of the Plan with respect to that particular Award), (i) with
respect to a Participant who is eligible to participate in a program of
long-term disability insurance maintained by the Employer, the date on which the
insurer or administrator under such program of long-term disability insurance
determines that the Participant is eligible to commence benefits under such
program, and (ii) with respect to any Participant (including a Participant who
is eligible to participate in a program of long-term disability insurance
maintained by the Employer), the Participant’s inability, due to physical or
mental injury or illness, to perform the essential functions of his position
with or without reasonable accommodation for a period of one hundred eighty
(180) days, whether or not consecutive, occurring within any period of twelve
(12) consecutive months, subject to any limitation imposed by federal, state or
local laws, including, without limitation, the American with Disabilities Act.

Notwithstanding the preceding provisions of this definition or anything in any
Agreement to the contrary, to the extent any provision of this Plan or an
Agreement would cause a payment of a 409A Award to be made because of the
Participant’s Disability, then there shall not be a Disability that triggers
payment until the date (if any) that the Participant is disabled within the
meaning of Code section 409A(a)(2)(C). Any payment that would have been made
except for the application of the preceding sentence shall be made in accordance
with the payment schedule that would have applied in the absence of a Disability
(and other Participant rights that are tied to a Disability, such as vesting,
shall not be affected by the prior sentence).

“EFFECTIVE DATE” shall have the meaning ascribed to such term in Section 1.4
hereof.

“EMPLOYEE” means any individual whom the Employer treats as a common law
employee for payroll tax purposes, either within or outside the United States.

“EMPLOYER” means the Company and the Subsidiaries.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as now in effect and
as hereafter amended from time to time. Any reference to a particular section of
the Exchange Act includes any applicable regulations promulgated under that
section. All citations to sections of the Exchange Act or rules thereunder are
to such sections or rules as they may from time to time be amended or
renumbered.

 

4



--------------------------------------------------------------------------------

“FAIR MARKET VALUE” of a share of Common Stock of the Company means, as of the
date in question,

(a) if the Common Stock is listed for trading on the NASDAQ, the closing sale
price of a share of Common Stock on such date, as reported by the NASDAQ or such
other source as the Committee deems reliable, or if no such reported sale of the
Common Stock shall have occurred on such date, on the last day prior to such
date on which there was such a reported sale;

(b) if the Common Stock is listed for trading on the NYSE, the closing sale
price of a share of Common Stock on such date, as reported by the NYSE or such
other source as the Committee deems reliable, or if no such reported sale of the
Common Stock shall have occurred on such date, on the last day prior to such
date on which there was such a reported sale;

(c) if the Common Stock is not listed for trading on the NASDAQ or the NYSE but
is listed for trading on another national securities exchange, the closing sale
price of a share of Common Stock on such date as reported on such exchange, or
if no such reported sale of the Common Stock shall have occurred on such date,
on the last day prior to such date on which there was such a reported sale;

(d) if the Common Stock is not listed for trading on a national securities
exchange but nevertheless is publicly traded and reported (through the OTC
Bulletin Board or otherwise), the closing sale price of a share of Common Stock
on such date, or if no such reported sale of the Common Stock shall have
occurred on such date, on the last day prior to such date on which there was
such a reported sale; or

(e) if the Common Stock is not publicly traded and reported, the fair market
value as established in good faith by the Committee or the Board.

For purposes of subsection (c) above, if the Common Stock is not traded on the
NASDAQ or the NYSE but is traded on more than one other securities exchange on
the given date, then the largest exchange on which the Common Stock is traded
shall be referenced to determine Fair Market Value.

Notwithstanding the foregoing but subject to the next paragraph, if the
Committee determines in its discretion that an alternative definition of Fair
Market Value should be used in connection with the grant, exercise, vesting,
settlement or payout of any Award, it may specify such alternative definition in
the Agreement applicable to the Award. Such alternative definition may include a
price that is based on the opening, actual, high, low, or average selling prices
of a share of Common Stock on the NASDAQ or other securities exchange on the
given date, the trading date preceding the given date, the trading date next
succeeding the given date, or an average of trading days.

Notwithstanding the foregoing, (i) in the case of an Option or SAR, Fair Market
Value shall be determined in accordance with a definition of fair market value
that permits the Award to be exempt from Code section 409A; and (ii) in the case
of an Option that is intended to qualify as an ISO under Code section 422, Fair
Market Value shall be determined by the Committee in accordance with the
requirements of Code section 422.

 

5



--------------------------------------------------------------------------------

“INCENTIVE STOCK OPTION” or “ISO” means an Option that is designated as an
“incentive stock option” and intended to meet the requirements of Code section
422.

“INSIDER” shall mean an individual who is, on the relevant date, subject to the
reporting requirements of Exchange Act section 16(a).

“NASDAQ” means The NASDAQ Stock Market LLC or its successor.

“NON-EMPLOYEE” means any consultant or advisor, other than an Employee or
Non-Employee Director, who provides bona fide services to the Employer not in
connection with the offer or sale of securities in a capital raising
transaction.

“NON -EMPLOYEE DIRECTOR” means any individual who is a member of the Board and
who is not also employed by the Employer.

“NONQUALIFIED STOCK OPTION” or “NQSO” means any Option that is not designated as
an “incentive stock option” or that otherwise does not meet the requirements of
Code section 422.

“NYSE” means the New York Stock Exchange or its successor.

“OPTION” means an Award granted under Article 5 that is either an Incentive
Stock Option or a Nonqualified Stock Option. An Option shall be designated as
either an Incentive Stock Option or a Nonqualified Stock Option, and in the
absence of such designation, shall be treated as a Nonqualified Stock Option.

“OPTION EXERCISE PRICE” means the price at which a share of Common Stock may be
purchased by a Participant pursuant to the exercise of an Option.

“OTHER AWARD” means any form of equity-based or equity-related award, other than
an Option, a Stock Appreciation Right, Restricted Stock, a Restricted Stock
Unit, a Performance Share, a Performance Unit or an Annual Incentive Award, that
is granted pursuant to Article 9.

“PARTICIPANT” means an Employee, Non-Employee or Non-Employee Director who is
eligible to receive or has received an Award under this Plan.

“PERFORMANCE PERIOD” shall have the meaning ascribed to such term in
Section 8.3.

“PERFORMANCE SHARE” means an Award under Article 8 of the Plan that is valued by
reference to a share of Common Stock, which value may be paid to the Participant
by delivery of cash or other property as the Committee shall determine upon
achievement of such performance objectives during the relevant Performance
Period as the Committee shall establish at the time of such Award or thereafter.

 

6



--------------------------------------------------------------------------------

“PERFORMANCE UNIT” means an Award under Article 8 of the Plan that has a value
set by the Committee (or that is determined by reference to a valuation formula
specified by the Committee), which value may be paid to the Participant by
delivery of cash or other property as the Committee shall determine upon
achievement of such performance objectives during the relevant Performance
Period as the Committee shall establish at the time of such Award or thereafter.

“PERMITTED TRANSFEREE” means any members of the immediate family of the
Participant (i.e., spouse, children, and grandchildren), any trusts for the
benefit of such family members or any partnerships whose only partners are such
family members.

“PERSON” means any “person” or “group” as those terms are used in Exchange Act
Sections 13(d) and 14(d).

“PLAN” means the Aaron’s, Inc. Amended and Restated 2015 Equity and Incentive
Plan, 2020 Amendment and Restatement set forth in this document and as it may be
amended from time to time.

“PRIOR PLAN” means the Aaron’s, Inc. 2001 Stock Option and Incentive Award Plan,
as it may be amended from time to time.

“RESTRICTED STOCK” means an Award of shares of Common Stock under Article 7 of
the Plan, which shares are issued with such restrictions as the Committee, in
its sole discretion, may impose.

“RESTRICTED STOCK UNIT” or “RSU” means an Award under Article 7 of the Plan that
is valued by reference to a share of Common Stock, which value may be paid to
the Participant by delivery of cash or other property as the Committee shall
determine and that has such restrictions as the Committee, in its sole
discretion, may impose.

“RESTRICTION PERIOD” means the period commencing on the date an Award of
Restricted Stock or an RSU is granted and ending on such date as the Committee
shall determine, during which time the Award is subject to forfeiture as
provided in the Agreement.

“SHARE POOL” shall have the meaning ascribed to such term in in Section 4.1.

“STOCK APPRECIATION RIGHT” or “SAR” means an Award granted under Article 6 that
provides for delivery of cash or other property as the Committee shall determine
with a value equal to the excess of the Fair Market Value of a share of Common
Stock on the day the Stock Appreciation Right is exercised over the specified
exercise price.

“SUBSIDIARY” means a corporation or other entity of which outstanding shares or
ownership interests representing fifty percent (50%) or more of the combined
voting power of such corporation or other entity entitled to elect the
management thereof are owned directly or indirectly by the Company. With respect
to all purposes of the Plan, including but not limited to, the establishment,
amendment, termination, operation and administration of the Plan, the Company
and the Committee shall be authorized to act on behalf of all other entities
included within the definition of “Subsidiary.”

 

7



--------------------------------------------------------------------------------

ARTICLE 3. ADMINISTRATION; POWERS OF THE COMMITTEE

3.1 General. This Plan shall be administered by the Committee.

3.2 Authority of the Committee.

a. Subject to the provisions of the Plan, the Committee shall have the full and
discretionary authority to (i) select the persons who are eligible to receive
Awards under the Plan, (ii) determine the form and substance of Awards made
under the Plan and the conditions and restrictions, if any, subject to which
such Awards will be made, (iii) modify the terms of Awards made under the Plan,
(iv) interpret, construe and administer the Plan and Awards granted thereunder,
(v) make any adjustments necessary or desirable in connection with Awards made
under the Plan to eligible Participants located outside the United States, and
(vi) adopt, amend, or rescind such rules and regulations, and make such other
determinations, for carrying out the Plan as it may deem appropriate.

b. The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to carry it into effect.

c. Decisions of the Committee on all matters relating to the Plan shall be in
the Committee’s sole discretion and shall be conclusive, final and binding on
all parties. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with
applicable federal and state laws and rules and regulations promulgated pursuant
thereto.

d. In the event the Company shall assume outstanding equity awards or the right
or obligation to make such awards in connection with the acquisition of another
corporation or business entity, the Committee may, in its discretion, make such
adjustments in the terms of Awards as it shall deem equitable and appropriate to
prevent dilution or enlargement of benefits intended to be made under the Plan.

e. In making any determination or in taking or not taking any action under the
Plan, the Committee may obtain and may relay on the advice of experts, including
but not limited to employees of the Company and professional advisors.

3.3 Rules for Foreign Jurisdictions. Notwithstanding anything in the Plan to the
contrary, the Committee may, in its sole discretion, (i) amend or vary the terms
of the Plan in order to conform such terms with the requirements of each
non-U.S. jurisdiction where a Participant works or resides or to meet the goals
and objectives of the Plan; (ii) establish one or more sub-plans for these
purposes; and (iii) establish administrative rules and procedures to facilitate
the operation of the Plan in such non-U.S. jurisdictions. For purposes of
clarity, the terms and conditions contained herein that are subject to variation
in a non-U.S. jurisdiction shall be reflected in a written addendum to the Plan
with respect to each Participant or group of Participants affected by such
non-U.S. jurisdiction.

 

8



--------------------------------------------------------------------------------

3.4 Delegation of Authority. The Committee may, in its discretion, at any time
and from time to time, delegate to one or more of its members such of its
authority as it deems appropriate (provided that any such delegation shall be to
at least two members of the Committee with respect to Awards to Insiders). The
Committee may, at any time and from time to time, delegate to one or more other
members of the Board such of its authority as it deems appropriate. To the
extent permitted by law and applicable stock exchange rules, the Committee may
also delegate its authority to one or more persons who are not members of the
Board, except that no such delegation will be permitted with respect to
Insiders.

3.5 Agreements. Each Award granted under the Plan shall be evidenced by an
Agreement. Each Agreement shall be subject to and incorporate, by reference or
otherwise, the applicable terms and conditions of the Plan, and any other terms
and conditions, not inconsistent with the Plan, as may be imposed by the
Committee, including without limitation, provisions related to the consequences
of termination of employment. Each Agreement shall specify the period over which
the Award will vest or with respect to which any risk of substantial forfeiture
will lapse. A copy of the Agreement shall be provided to the Participant, and
the Committee may, but need not, require that the Participant sign (or otherwise
acknowledge receipt of) a copy of the Agreement or a copy of a notice of grant.
Each Participant may be required, as a condition to receiving an Award under
this Plan, to enter into an agreement with the Company containing such
non-compete, confidentiality, and/or non-solicitation provisions as the
Committee may adopt and approve from time to time (as so modified or amended,
the “Non-Compete Agreement”). The provisions of the Non-Compete Agreement may
also be included in, or incorporated by reference in, the Agreement.

3.6 Indemnification. No member or former member of the Committee or the Board or
person to whom the Committee has delegated responsibility under the Plan shall
be liable for any action or determination made in good faith with respect to the
Plan or any Award granted under it. The Company shall indemnify and hold
harmless each member and former member of the Committee and the Board against
all cost or expense (including counsel fees and expenses) or liability
(including any sum paid in settlement of a claim with the approval of the Board)
arising out of any act or omission to act in connection with the Plan, unless
arising out of such member’s or former member’s own willful misconduct, fraud,
bad faith or as expressly prohibited by statute. Such indemnification shall be
in addition (without duplication) to any rights to indemnification or insurance
the member or former member may have as a director or under the by-laws of the
Company or otherwise.

ARTICLE 4. SHARES AVAILABLE UNDER THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in this Section 4.1 and
in Section 4.3, the aggregate number of shares of Common Stock that are
available for issuance pursuant to Awards granted under the Plan is 8,000,000
shares of Common Stock (the “Share Pool”). Effective on the Merger, shares of
Common Stock equal to the number of shares of Aaron’s common stock available for
issuance under the Plan immediately before the Merger adjusted in the manner
described by Section 4.3, are available for issuance under the Plan. All of the
Share Pool may, but is not required to, be issued pursuant to Incentive Stock
Options. If Awards are granted in substitution or assumption of awards of an
entity acquired, by merger or otherwise, by the Company (or any Subsidiary), to
the extent such grant shall not be inconsistent with the terms, limitations and
conditions of Code section 422, Exchange Act Rule 16b-3 or applicable NASDAQ or
NYSE rules, the number of shares subject to such substitute or assumed Awards
shall not increase or decrease the Share Pool.

 

9



--------------------------------------------------------------------------------

The shares issued pursuant to Awards under the Plan shall be made available from
shares currently authorized but unissued or shares currently held (or
subsequently acquired) by the Company as treasury shares, including shares
purchased in the open market or in private transactions.

No further grants shall be made under the Prior Plan after May 6, 2015 (the
“Record Date”).

The following rules shall apply for purposes of the determination of the number
of shares of Common Stock available for grants of Awards under the Plan:

a. Each Option shall be counted as one share subject to an Award and deducted
from the Share Pool.

b. Each share of Restricted Stock, each Restricted Stock Unit that may be
settled in shares of Common Stock, and each Other Award that may be settled in
shares of Common Stock shall be counted as one share subject to an Award and
deducted from the Share Pool. Restricted Stock Units and Other Awards that may
not be settled in shares of Common Stock shall not result in a deduction from
the Share Pool.

c. Each Performance Share that may be settled in shares of Common Stock shall be
counted as one share subject to an Award, based on the number of shares that
would be paid under the Performance Share for achievement of target performance,
and deducted from the Share Pool. Each Annual Incentive Award and each
Performance Unit that may be settled in shares of Common Stock shall be counted
as a number of shares subject to an Award, based on the number of shares that
would be paid under the Annual Incentive Award or Performance Unit for
achievement of target performance, with the number determined by dividing the
value of the Annual Incentive Award or Performance Unit at the time of grant by
the Fair Market Value of a share of Common Stock at the time of grant, and this
number shall be deducted from the Share Pool. In the event that the Award (of
Performance Shares, Performance Units or an Annual Incentive Award) is later
settled based on above-target performance, the additional number of shares of
Common Stock corresponding to the above-target performance, calculated pursuant
to the applicable methodology specified above, shall be deducted from the Share
Pool at the time of such settlement; in the event that the Award is later
settled based on below-target performance, the difference between the number of
shares of Common Stock awarded based on the below-target performance and the
number previously deducted from the Share Pool based on the target performance,
calculated pursuant to the applicable methodology specified above, shall be
added back to the Share Pool. Annual Incentive Awards, Performance Shares and
Performance Units that may not be settled in shares of Common Stock shall not
result in a deduction from the Share Pool.

d. Each Stock Appreciation Right that may be settled in shares of Common Stock
shall be counted as one share subject to an Award and deducted from the Share
Pool. Stock Appreciation Rights that may not be settled in shares of Common
Stock shall not result in a reduction from the Share Pool.

 

10



--------------------------------------------------------------------------------

e. If, for any reason, any shares subject to an Award under the Plan are not
issued or are returned to the Company, for reasons including, but not limited
to, a forfeiture of Restricted Stock or a Restricted Stock Unit, or the
termination, expiration or cancellation of an Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit, or
Other Award, or settlement of any Award in cash rather than shares, such shares
shall again be available for Awards under the Plan and, if originally deducted
from the Share Pool, shall be added back to the Share Pool.

f. If, for any reason, after the Record Date any shares subject to an award
under the Prior Plan are not issued or are returned to the Company, for reasons
including, but not limited to, a forfeiture of restricted stock or a restricted
stock unit, or the termination, expiration or cancellation of an option, stock
appreciation right, restricted stock, restricted stock unit, performance share,
performance unit, or other award, or settlement of any award in cash rather than
shares, such shares shall be available for Awards under the Plan and shall be
added to the Share Pool.

g. Notwithstanding anything to contrary contained herein, if the Option Exercise
Price, purchase price and/or tax withholding obligation under an Award is
satisfied by the Company retaining shares or by the Participant tendering shares
(either by actual delivery or attestation), the number of shares so retained or
tendered shall be deemed delivered for purposes of determining the Share Pool
and shall not be available for further Awards under the Plan. To the extent an
SAR that may be settled in shares of Common Stock is, in fact, settled in shares
of Common Stock, the gross number of shares subject to such Stock Appreciation
Right shall be deemed delivered for purposes of determining the Share Pool and
shall not be available for further Awards under the Plan. Similarly, after the
Record Date, if the option exercise price, purchase price and/or tax withholding
obligation under a Prior Plan award is satisfied by the Company retaining shares
or by the holder tendering shares (either by actual delivery or attestation),
the number of shares so retained or tendered shall be deemed delivered for
purposes of determining the Share Pool and shall not be available for further
Awards under the Plan. Shares reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options or, after the Record
Date, options under any Prior Plan, shall not be added back to the Share Pool.

4.2 Individual Limits. Subject to adjustment as provided in Section 4.3, the
maximum number of Options and Stock Appreciation Rights that, in the aggregate,
may be granted in any one fiscal year of the Company to any one Participant
shall be one million (1,000,000). The multipliers specified in subsections
(a) through (g) of Section 4.1 shall not apply for purposes of applying the
foregoing individual limitation of this Section 4.2.

4.3 Adjustment of Shares. If any change in corporate capitalization, such as a
stock split, reverse stock split, stock dividend, or any corporate transaction
such as a reorganization, reclassification, merger or consolidation or
separation, including a spin-off, of the Company or sale or other disposition by
the Company of all or a portion of its assets, any other change in the Company’s
corporate structure, or any distribution to shareholders (other than an ordinary
cash dividend) results in the outstanding shares of Common Stock, or any
securities exchanged therefor or received in their place, being exchanged for a
different number or class of shares or other

 

11



--------------------------------------------------------------------------------

securities of the Company, or for shares of stock or other securities of any
other corporation (or new, different or additional shares or other securities of
the Company or of any other corporation being received by the holders of
outstanding shares of Common Stock), or a material change in the value of the
outstanding shares of Common Stock as a result of the change, transaction or
distribution, then the Committee shall make equitable adjustments, as it
determines are necessary and appropriate to prevent the enlargement or dilution
of benefits intended to be made available under the Plan, in:

a. the number and class of stock or other securities that comprise the Share
Pool as set forth in Section 4.1, including, without limitation, with respect to
Incentive Stock Options;

b. the limitations on the aggregate number of shares of Common Stock that may be
awarded to any one Participant under various Awards as set forth in Section 4.2;

c. the number and class of stock or other securities subject to outstanding
Awards, and which have not been issued or transferred under an outstanding
Award;

d. the Option Exercise Price under outstanding Options, the exercise price under
outstanding Stock Appreciation Rights, and the number of shares of Common Stock
to be transferred in settlement of outstanding Awards; and

e. the terms, conditions or restrictions of any Award and Agreement, including
but not limited to the price payable for the acquisition of shares of Common
Stock.

It is intended that, if possible, any adjustment contemplated above shall be
made in a manner that satisfies applicable legal requirements as well as
applicable requirements with respect to taxation (including, without limitation
and as applicable in the circumstances, Code section 424, and Code section 409A)
and accounting (so as to not trigger any charge to earnings with respect to such
adjustment).

Without limiting the generality of the above, any good faith determination by
the Committee as to whether an adjustment is required in the circumstances and
the extent and nature of any such adjustment shall be final, conclusive and
binding on all persons.

ARTICLE 5. STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, the
Committee may from time to time grant Options to eligible Participants. The
Committee shall have sole discretion in determining the number of shares subject
to Options granted to each Participant. The Committee may grant a Participant
ISOs, NQSOs or a combination thereof, and may vary such Awards among
Participants; provided that the Committee may grant Incentive Stock Options only
to individuals who are employees (within the meaning of Code section 3401(c)) of
the Company or its subsidiaries (as defined for this purpose in Code section
424(f)). Notwithstanding anything in this Article 5 to the contrary, except for
Options that are specifically designated as intended to be subject to Code
section 409A, the Committee may only grant Options to individuals who provide
direct services on the date of grant of the Options to the Company or another
entity in a chain of entities in which the Company or another such entity has a
controlling interest (within the meaning of Treasury Regulation section l
.409A-1(b)(5)(iii)(e)) in each entity in the chain.

 

12



--------------------------------------------------------------------------------

5.2 Agreement. Each Option grant shall be evidenced by an Agreement that shall
specify the Option Exercise Price, the duration of the Option, the number of
shares of Common Stock to which the Option pertains, the conditions upon which
the Option shall become vested and exercisable and such other provisions as the
Committee shall determine. The Option Agreement shall further specify whether
the Award is intended to be an ISO or an NQSO. Any portion of an Option that is
not designated in the Agreement as an ISO or otherwise fails or is not qualified
as an ISO (even if designated as an ISO) shall be an NQSO. Dividend equivalents
shall not be paid with respect to Options.

5.3 Option Exercise Price. The per share Option Exercise Price for each Option
shall not be less than one hundred percent (100%) of the Fair Market Value of a
share of Common Stock on the date the Option is granted. Notwithstanding the
foregoing, an Option may be granted with an Option Exercise Price lower than set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another Option in a manner satisfying the
provisions of Code section 424(a) relating to a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization, spinoff, or
liquidation; provided that the Committee determines that such Option Exercise
Price is appropriate to preserve the economic benefit of the replaced award and
will not impair the exemption of the Option from Code section 409A (unless the
Committee clearly and expressly foregoes such exemption at the time the Option
is granted).

5.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary of its grant date. If an
Agreement does not specify an expiration date, the Option’s expiration date
shall be the tenth (10th) anniversary of its grant date.

5.5 Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall specify,
including conditions related to the employment of the Participant with the
Employer or provision of services by the Participant to the Employer, which need
not be the same for each grant or for each Participant. The Committee may
provide in the Agreement for automatic exercise on a certain date and/or for
accelerated vesting and other rights upon the occurrence of events specified in
the Agreement.

5.6 Payment. Options shall be exercised, in whole or in part, by the delivery of
a written or electronic notice of exercise to the Company or its designated
representative in the form prescribed by the Company, setting forth the number
of shares of Common Stock with respect to which the Option is to be exercised
and satisfying any requirements that the Committee may apply from time to time.
Full payment of the Option Exercise Price for such shares (less any amount
previously paid by the Participant to acquire the Option) must be made on or
prior to the Payment Date, as defined below. The Option Exercise Price shall be
paid to the Company in United States dollars either: (a) in cash, (b) by check,
bank draft, money order or other cash equivalent approved by the Committee,
(c) unless not permitted by the Committee, by tendering previously acquired
shares of Common Stock (or delivering a certification or attestation of
ownership of such shares) having an aggregate Fair Market Value at the time of
exercise equal to the total Option Exercise

 

13



--------------------------------------------------------------------------------

Price (provided that the tendered shares must have been held by the Participant
for any period required by the Committee), (d) unless not permitted by the
Committee, by cashless exercise as permitted under Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions, (e) by any
other means which the Committee determines to be consistent with the Plan’s
purpose and applicable law, including a net exercise; or (f) by a combination of
the foregoing. “Payment Date” shall mean the date on which a sale transaction in
connection with a cashless exercise (whether or not payment is actually made
pursuant to a cashless exercise) would have settled in connection with the
Option exercise. No certificate or cash representing a share of Common Stock
shall be delivered until the full Option Exercise Price has been paid.

5.7 Special Rules for ISOs. The following rules apply notwithstanding any other
terms of the Plan.

a. No ISOs may be granted under the Plan after the tenth (10th) anniversary of
the date the Plan was approved by the Board.

b. In no event shall any Participant who owns (within the meaning of Code
section 424(d)) stock of the Company possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
“parent” or “subsidiary” (within the meaning of Code section 424(e) or (f),
respectively) be eligible to receive an ISO (i) at an Option Exercise Price less
than one hundred ten percent (110%) of the Fair Market Value of a share of
Common Stock on the date the ISO is granted, or (ii) that is exercisable later
than the fifth (5th) anniversary date of its grant date.

c. The aggregate Fair Market Value of shares of Common Stock with respect to
which ISOs (within the meaning of Code section 422) granted to a Participant are
first exercisable in any calendar year under the Plan and all other incentive
stock option plans of the Employer shall not exceed One Hundred Thousand Dollars
($100,000). For this purpose, Fair Market Value shall be determined with respect
to a particular ISO on the date on which such ISO is granted. In the event that
this One Hundred Thousand Dollar ($100,000) limit is exceeded with respect to a
Participant, then ISOs granted under this Plan to such Participant shall, to the
extent and in the order required by Treasury Regulations under Code section 422,
automatically become NQSOs granted under this Plan.

d. Solely for purposes of determining the limit on ISOs that may be granted
under the Plan, the provisions of Section 4.1 that replenish the Share Pool
shall only be applied to the extent permitted by Code section 422 and the
regulations promulgated thereunder.

ARTICLE 6. STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. Subject to the terms and provisions of the Plan, the
Committee may grant SARs to Participants in such amounts and upon such terms,
and at any time and from time to time, as the Committee shall determine. A Stock
Appreciation Right shall entitle the holder, within the specified period (which
may not exceed 10 years), to exercise the SAR and receive in exchange therefor a
payment having an aggregate value equal to the amount by which the Fair Market
Value of a share of Common Stock on the exercise date exceeds the specified
exercise price, times the number of shares with respect to which the SAR is
exercised. The

 

14



--------------------------------------------------------------------------------

Committee may provide in the Agreement for automatic exercise on a certain date,
for payment of the proceeds on a certain date, and/or for accelerated vesting
and other rights upon the occurrence of events specified in the Agreement.
Notwithstanding anything in this Article 6 to the contrary, except for SARs that
are specifically designated as intended to be subject to Code section 409A, the
Committee may only grant SARs to individuals who provide direct services on the
date of grant of the SARs to the Company or another entity in a chain of
entities in which the Company or another such entity has a controlling interest
(within the meaning of Treasury Regulation section 1.409A-l(b)(5)(iii)(e)) in
each entity in the chain.

6.2 Agreement. Each SAR grant shall be evidenced by an Agreement that shall
specify the exercise price, the duration of the SAR, the number of shares of
Common Stock to which the SAR pertains, the conditions upon which the SAR shall
become vested and exercisable and such other provisions as the Committee shall
determine. Dividend equivalents shall not be paid with respect to SARs.

6.3 Duration of SARs. Each SAR shall expire at such time as the Committee shall
determine at the time of grant; provided, however, that no SAR shall be
exercisable later than the tenth (10th) anniversary of its grant date. If an
Agreement does not specify an expiration date, the SAR’s expiration date shall
be the tenth (10th) anniversary of its grant date.

6.4 Payment. The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of a Stock
Appreciation Right will be in the form of all cash, all shares of Common Stock,
or any combination thereof. Unless and to the extent the Committee specifies
otherwise, such payment will be in the form of shares of Common Stock. If
payment is to be made in shares, the number of shares shall be determined based
on the Fair Market Value of a share on the date of exercise. The Committee shall
have sole discretion to determine and set forth in the Agreement the timing of
any payment made in cash or shares, or a combination thereof, upon exercise of
SARs.

6.5 Exercise Price. The exercise price for each Stock Appreciation Right shall
be determined by the Committee and shall not be less than one hundred percent
(100%) of the Fair Market Value of a share of Common Stock on the date the SAR
is granted. Notwithstanding the foregoing, an SAR may be granted with an
exercise price lower than set forth in the preceding sentence if such SAR is
granted pursuant to an assumption or substitution for another SAR in a manner
satisfying the provisions of Code section 424(a) relating to a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization, or
liquidation; provided that the Committee determines that such SAR exercise price
is appropriate to preserve the economic benefit of the replaced award and will
not impair the exemption of the SAR from Code section 409A (unless the Committee
clearly and expressly foregoes such exemption at the time the SAR is granted).

6.6 Exercise of SARs. SARs shall be exercisable at such times and be subject to
such restrictions and conditions as the Committee shall specify, including
conditions related to the employment of the Participant with the Employer or
provision of services by the Participant to the Employer, which need not be the
same for each grant or for each Participant. The Committee may provide in the
Agreement for automatic accelerated vesting and other rights upon the occurrence
of events specified in the Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE 7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1 Grant of Restricted Stock and Restricted Stock Units. Subject to provisions
of the Plan, the Committee may from time to time grant Awards of Restricted
Stock and RSUs to Participants. Awards of Restricted Stock and RSUs may be made
either alone or in addition to or in tandem with other Awards granted under the
Plan.

7.2 Agreement. The Restricted Stock or RSU Agreement shall set forth the terms
of the Award, as determined by the Committee, including, without limitation, the
number of shares of Restricted Stock or the number of RSUs granted; the purchase
price, if any, to be paid for such Restricted Stock or RSUs, which may be equal
to or less than Fair Market Value of a share and may be zero, subject to such
minimum consideration as may be required by applicable law; any restrictions
applicable to the Restricted Stock or RSU such as continued service or
achievement of performance objectives; the length of the Restriction Period, if
any, and any circumstances that will shorten or terminate the Restriction
Period; and rights of the Participant to vote or receive dividends or dividend
equivalents with respect to the shares during the Restriction Period. The
Restriction Period may be of any duration and the Agreement may provide for
lapse of the Restriction Period in monthly or longer installments over the
course of the Restriction Period, as determined by the Committee. The Committee
shall have sole discretion to determine and specify in each RSU Agreement
whether the RSUs will be settled in the form of all cash, all shares of Common
Stock, or any combination thereof. Unless and to the extent the Committee
specifies otherwise, such settlement will be in the form of shares of Common
Stock.

7.3 Certificates. Upon an Award of Restricted Stock to a Participant, shares of
restricted Common Stock shall be registered in the Participant’s name.
Certificates, if issued, may either (i) be held in custody by the Company until
the Restriction Period expires or until restrictions thereon otherwise lapse,
and/or (ii) be issued to the Participant and registered in the name of the
Participant, bearing an appropriate restrictive legend and remaining subject to
appropriate stop-transfer orders. If required by the Committee, the Participant
shall deliver to the Company one or more stock powers endorsed in blank relating
to the Restricted Stock. Upon settlement of an RSU in shares, and, with respect
to Restricted Stock, if and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant
or registered in the Participant’s name on the Company’s or transfer agent’s
records; provided, however, that the Committee may cause such legend or legends
to be placed on any such certificates as it may deem advisable under the terms
of the Plan and the rules, regulations and other requirements of the Securities
and Exchange Commission and any applicable federal or state law. Concurrently
with the settlement of RSUs by the delivery of shares and with the lapse of any
risk of forfeiture applicable to the Restricted Stock, the Participant shall be
required to pay to the Company an amount necessary to satisfy any applicable
federal, state and local tax requirements as set out in Article 15 below.

7.4 Dividends and Other Distributions. Except as provided in this Article 7 or
in the applicable Agreement, a Participant who receives a Restricted Stock Award
shall have (during and after the Restriction Period), with respect to such
Restricted Stock Award, all of the rights of a shareholder of the Company,
including the right to vote the shares and the right to receive dividends and
other distributions to the extent, if any, such shares possess such rights;
provided, however, the Committee may require that any dividends on such shares
of Restricted Stock (during

 

16



--------------------------------------------------------------------------------

the Restriction Period) be automatically deferred and reinvested in additional
Restricted Stock subject to the same restrictions as the underlying Award, or
may require that dividends and other distributions on Restricted Stock (during
the Restriction Period) be paid to the Company for the account of the
Participant and held pending and subject to the same restrictions on vesting as
the underlying Award; provided, however that to the extent that any dividends
are deferred, reinvested or otherwise not paid when such dividends would
otherwise normally be paid (i) all terms and conditions for such delayed payment
shall be included in the Agreement, and (ii) such deferral, reinvestment or
delay in payment of the dividends shall only be allowed to the extent it
complies with, or is exempt from, the requirements of Code section 409A. The
Committee shall determine whether interest shall be paid on such amounts, the
rate of any such interest, and the other terms applicable to such amounts
(again, provided that all such terms shall, to the extent required, comply with
Code section 409A). A Participant receiving a Restricted Stock Unit Award shall
not possess voting rights and shall accrue dividend equivalents on such Units
only to the extent provided in the Agreement relating to the Award; provided,
however, that rights to dividend equivalents shall only be allowed to the extent
they comply with, or are exempt from, Code section 409A. The Committee shall
require that any such dividend equivalents be subject to the same restrictions
on vesting and payment as the underlying Award.

ARTICLE 8. PERFORMANCE SHARES AND UNITS

8.1 Grant of Performance Shares and Performance Units. The Committee may grant
Performance Shares and Performance Units to Participants in such amounts and
upon such terms, and at any time and from time to time, as the Committee shall
determine.

8.2 Agreement. The Performance Share or Performance Unit Agreement shall set
forth the terms of the Award, as determined by the Committee, including, without
limitation, the number of Performance Shares or Performance Units granted; the
purchase price, if any, to be paid for such Performance Shares or Performance
Units, which may be equal to or less than Fair Market Value of a share and may
be zero, subject to such minimum consideration as may be required by applicable
law; the performance objectives applicable to the Performance Shares or
Performance Units; and any additional restrictions applicable to the Performance
Shares or Performance Units such as continued service. Unless provided otherwise
at the time of grant, each Performance Share or Performance Unit shall have a
Performance Period of at least one year except that, if any Award is made at the
time of the Participant’s commencement of employment with the Employer or on the
occasion of a promotion, then the Performance Period may be less than one year.
The Committee shall have sole discretion to determine and specify in each
Performance Shares or Performance Units Agreement whether the Award will be
settled in the form of all cash, all shares of Common Stock, or any combination
thereof. Unless and to the extent the Committee specifics otherwise, such
settlement will be in the form of shares of Common Stock. Any such shares may be
granted subject to any restrictions deemed appropriate by the Committee.

8.3 Value of Performance Shares and Performance Units. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a share of Common Stock on the date of grant. In addition to any
non-performance terms applicable to the Award, the Committee shall set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number and/or value of Performance Shares,
Performance Units or both, as applicable, that will be paid out to the
Participant. For purposes of this Article 8, the time period during which the
performance objectives must be met shall be called a “Performance Period.”

 

17



--------------------------------------------------------------------------------

8.4 Earning of Performance Shares and Performance Units. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of the
Performance Shares or Performance Units shall be entitled to receive a payout of
the number and value of Performance Shares or Performance Units, as applicable,
earned by the Participant over the Performance Period, if any, to be determined
as a function of the extent to which the corresponding performance objectives
have been achieved and any applicable nonperformance terms have been met.

8.5 Dividends and Other Distributions. A Participant receiving Performance
Shares or Performance Units shall not possess voting rights. A Participant
receiving Performance Shares or Performance Units or any other Award that is
subject to performance conditions shall accrue dividend equivalents on such
Award only to the extent provided in the Agreement relating to the Award;
provided, however, that rights to dividend equivalents shall only be allowed to
the extent they comply with, or are exempt from, Code section 409A. Any rights
to dividends or dividend equivalents on Performance Shares or Performance Units
or any other Award subject to performance conditions shall be subject to the
same restrictions on vesting and payment as the underlying Award.

ARTICLE 9. OTHER AWARDS

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related awards not described in Articles 5
through 8 or Article 10 of this Plan that the Committee determines to be
consistent with the purpose of the Plan and the interests of the Company (“Other
Awards”). Other Awards may include awards of, or the right to acquire, shares of
Common Stock that are not subject to forfeiture or other restrictions, which may
be awarded in payment of Non-Employee Director fees, in lieu of cash
compensation, in exchange for cancellation of a compensation right, as a bonus,
or upon the attainment of a performance goal, or otherwise. Other Awards may
also provide for cash payments based in whole or in part on the value or future
value of shares of Common Stock, for the acquisition or future acquisition of
shares of Common Stock, or any combination of the foregoing. Notwithstanding the
foregoing, where the value of an Other Award is based on the difference in the
value of a share of Common Stock at different points in time, the grant or
exercise price shall not be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the date of grant unless the Other
Award is granted in replacement for an award previously granted by an entity
that is assumed by the Company in a business combination, provided that the
Committee determines that the Other Award preserves the economic benefit of the
replaced award and is either exempt from or in compliance with the requirements
of Code section 409A.

ARTICLE 10. ANNUAL INCENTIVE AWARDS

The Committee may grant Annual Incentive Awards to Participants in such amounts
and upon such terms as the Committee shall determine. The Committee may specify
the terms and conditions of Annual Incentive Awards in individual Agreements or
through the timely adoption of plan rules or other Annual Incentive Award plan
documentation. Unless provided otherwise at

 

18



--------------------------------------------------------------------------------

the time of grant, Annual Incentive Awards shall have a Performance Period of
one fiscal year except that, if any Annual Incentive Award is made at the time
of the Participant’s commencement of employment with the Employer or on the
occasion of a promotion, then the Performance Period may be less than one fiscal
year. Unless provided otherwise at the time of grant, Annual Incentive Awards
(i) shall be payable in cash, and (ii) are intended to be exempt from Code
section 409A as short-term deferrals, and, thus, will be payable no later than 2
1⁄2 months after the end of the Company’s fiscal year to which the Award
relates.

ARTICLE 11. PERFORMANCE MEASURES

11.1 In General. The Committee may, in its discretion, include performance
objectives in any Award. The performance objectives may include, but are not
limited to, levels of, or growth or changes in, or other objective specification
of performance with respect to one or more of the following performance
criteria:

earnings, earnings before income taxes; earnings before interest and taxes
(EBIT); earnings before interest, taxes, depreciation and amortization (EBITDA);
earnings before interest, taxes, depreciation, amortization and rent (EBITDAR);
gross margin; operating margin; profit margin; market value added; market share;
revenue; revenue growth; return measures (including but not limited to return on
equity, return on shareholders’ equity, return on investment, return on assets,
return on net assets, return on capital, return on sales, and return on invested
capital); total shareholder return (either in absolute terms or relative to that
of a peer group determined by the Committee); profit; economic profit;
capitalized economic profit; operating profit; after-tax profit; net operating
profit after tax (NOPAT); pre-tax profit; cash; cash flow measures (including
but not limited to operating cash flow; free cash flow; cash flow return; cash
flow per share; and free cash flow per share); earnings per share (EPS);
consolidated pre-tax earnings; net earnings; operating earnings; segment income;
economic value added; net income; net income from continuing operations
available to common shareholders excluding special items; operating income;
adjusted operating income; assets; sales; net sales; sales volume; sales growth;
net sales growth; comparable store sales; sales per square foot; inventory
turnover; inventory turnover ratio; productivity ratios; number of active
stores/sites (including but not limited to Company-owned stores, franchised
stores, and/or retail or merchant stores at which the Company has entered into
lease-to-own arrangements during a specified time period); number of customers;
invoice volume; debt/capital ratio; return on total capital; cost; unit cost;
cost control; expense targets or ratios, charge off levels; operating
efficiency; operating expenses; customer satisfaction; improvement in or
attainment of expense levels; working capital; working capital targets;
improvement in or attainment of working capital levels; debt; debt to equity
ratio; debt reduction; capital targets; capital expenditures; price/earnings
growth ratio; acquisitions, dispositions, projects or other specific events,
transactions or strategic milestones; the Company’s common stock price (and
stock price appreciation, either in absolute terms or in relationship to the
appreciation among members of a peer group determined by the Committee); and
book value per share.

 

19



--------------------------------------------------------------------------------

All criteria may be measured on a Generally Accepted Accounting Principles
(“GAAP”) basis, adjusted GAAP basis, or non-GAAP basis. The Committee may
provide for a threshold level of performance below which no amount of
compensation will be paid, and it may provide for the payment of differing
amounts of compensation for different levels of performance. The performance
objective for an Award may be described in terms of Company-wide objectives or
objectives that are related to a specific division, subsidiary, Employer,
department, region, or function in which the participant is employed or as some
combination of these (as alternatives or otherwise). A performance objective may
be measured on an absolute basis or relative to a pre-established target,
results for a previous year, the performance of other corporations, or a stock
market or other index. If the Committee specifies more than one individual
performance objective for a particular Award, the Committee shall also specify,
in writing, whether one, all or some other number of such objectives must be
attained.

The Committee may specify such other conditions and criteria as it chooses, and
may specify that it can us its negative discretion to decrease the amount that
would otherwise be payable under an Award based on the attainment or failure to
attain such other conditions and criteria.

11.2 Determinations of Performance. For each Award that has been made subject to
a performance objective, within ninety (90) days following the end of each
Performance Period, the Committee shall determine whether the performance
objective for such Performance Period has been satisfied. When applicable, prior
to paying out an Award, the Committee shall also determine whether any
performance objective or other conditions or criteria specified to guide the
exercise of its negative discretion were satisfied, and thereby make a final
determination with respect to the Award. If a performance objective applicable
for a Performance Period is not achieved, the Committee in its sole discretion
may pay all or a portion of that Award based on such criteria as the Committee
deems appropriate, including without limitation individual performance,
Company-wide performance or the performance of the specific division,
subsidiary, Employer, department, region, or function employing the Participant.

11.3 Adjustments and Exclusions. In determining whether any performance
objective has been satisfied, the Committee may include or exclude the effect of
any or all extraordinary items and/or other items that are unusual or
non-recurring, including but not limited to (i) charges, costs, benefits, gains
or income associated with reorganizations or restructurings of the Employer,
discontinued operations, goodwill, other intangible assets, long-lived assets
(non-cash), real estate strategy (e.g., costs related to lease terminations or
facility closure obligations), litigation or the resolution of litigation (e.g.,
attorneys’ fees, settlements or judgments), or currency or commodity
fluctuations; and (ii) the effects of changes in applicable laws, regulations or
accounting principles. In addition, the Committee may adjust any performance
objective for a Performance Period as it deems equitable to recognize unusual or
non-recurring events affecting the Employer, changes in tax laws or regulations
or accounting procedures, mergers, acquisitions and divestitures, or any other
factors as the Committee may determine. To the extent that a performance
objective is based on the price of the Company’s common stock, then in the event
of any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, any merger, consolidation,
spin-off, reorganization, partial or complete liquidation or other distribution
of assets (other than a normal cash dividend), issuance of rights or warrants to
purchase securities or any other corporate transaction having an effect similar
to any of the foregoing, the Committee shall make or provide for such
adjustments in such performance objective as the Committee in its sole
discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of the rights of Participants.

 

20



--------------------------------------------------------------------------------

ARTICLE 12. CHANGE IN CONTROL

Unless provided otherwise in an Award Agreement, upon a Change in Control of the
Company, each outstanding Option, SAR, Restricted Stock and RSU shall vest as of
or immediately prior to the Change in Control if such Award is not assumed or
continued or replaced with an Award that constitutes a Replacement Award.
“Replacement Award” means an award (A) of the same type (e.g., option, RSU,
etc.) as the Award, (B) that has a value at least equal to the value of the
Award, (C) that relates to publicly traded equity securities of the Company or
its successor in the Change in Control or another entity that is affiliated with
the Company or its successor following the Change in Control or is payable
solely in cash, and (D) the other terms and conditions of which are not less
favorable to the Participant than the terms and conditions of the Award
(including the provisions that would apply in the event of a subsequent Change
in Control). A Replacement Award may be granted only to the extent it does not
result in the Award or Replacement Award failing to comply with or be exempt
from Code section 409A. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Award if the
requirements of the two preceding sentences are satisfied.

Unless provided otherwise in an Award Agreement, if the Participant receives a
Replacement Award in connection with a Change in Control, and the Participant’s
employment is terminated without Cause within two years following the
consummation of a Change in Control, outstanding Options, SARs, Restricted Stock
and RSUs held by such Participant shall vest on the Participant’s termination
date.

With respect to Awards that are subject to one or more performance objectives,
the Committee may, in its sole discretion, provide that any such full or
prorated Award will be paid under the provisions of this Article 12 prior to
when any or all such performance objectives are certified (or without regard to
whether they are certified) or may make necessary and appropriate adjustments in
the performance objectives.

ARTICLE 13. BENEFICIARY DESIGNATION

To the extent permitted by the Committee, each Participant may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any vested but unpaid Award is to be paid in case of the
Participant’s death. Each such designation shall revoke all prior designations
by the same Participant, shall be in a form prescribed by the Company, and will
be effective only when filed by the Participant in writing (including
electronically if permitted by the Company) with the Company or its designee
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s spouse, and if the Participant has no surviving spouse, to the
Participant’s estate.

 

21



--------------------------------------------------------------------------------

ARTICLE 14. DEFERRALS

The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of shares that would otherwise be due to
such Participant by virtue of the lapse or waiver of restrictions with respect
to RSUs and Other Awards, or the satisfaction of any requirements or objectives
with respect to Performance Shares and Performance Units. If any such deferral
election is permitted or required, the Committee shall, in its sole discretion,
establish rules and procedures for such payment deferrals, which rules and
procedures shall comply with Code section 409A. The deferral of Option and SAR
gains is prohibited.

ARTICLE 15. WITHHOLDING TAXES

15.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of or in connection with this Plan or any Award.

15.2 Share Withholding. Except as otherwise determined by the Committee or
provided in the Agreement corresponding to an Award:

a. With respect to withholding required upon the exercise of Options or SARs,
upon the lapse of restrictions on Restricted Stock, the settlement of Restricted
Stock Units or Other Awards, upon the achievement of performance objectives
related to Annual Incentive Awards, Performance Shares or Performance Units, or
upon any other taxable event arising as a result of or in connection with an
Award granted hereunder that is settled in shares of Common Stock, unless other
arrangements are made with the consent of the Committee, Participants shall
satisfy the withholding requirement by having the Company withhold shares of
Common Stock having a Fair Market Value on the date the tax is to be determined
equal to not more than the amount necessary to satisfy the Company’s withholding
obligations at the minimum statutory withholding rates (or at any greater rate
as may be permitted under accounting standards without resulting in adverse
accounting treatment, as determined by the Committee). All such withholding
arrangements shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

b. A Participant may elect to deliver shares of Common Stock to satisfy, in
whole or in part, the withholding requirement. Such an election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The Fair Market Value of the shares to be
delivered will be determined as of the date the amount of tax to be withheld is
determined. Such delivery must be made subject to the conditions and pursuant to
the procedures established by the Committee with respect to the delivery of
shares of Common Stock in payment of the corresponding Option Exercise Price.

c. A Participant who is subject to the Company’s securities Insider Trading
Policy relative to disclosure and trading on inside information, at the time the
tax withholding requirement arises with respect to his or her Restricted Stock
or, to the extent settled in shares of Common Stock, his or her Restricted Stock
Units, Performance Shares, Performance Units, Other Awards, Options or SARs, may
elect to satisfy such withholding requirement by delivering payment of the tax
required to be withheld in cash or by check on the date on which the amount of
tax to be withheld is determined. Once made, the election shall be irrevocable.

 

22



--------------------------------------------------------------------------------

ARTICLE 16. AMENDMENT AND TERMINATION

16.1 Amendment or Termination of Plan. The Board or the Committee may at any
time terminate and from time to time amend the Plan in whole or in part, but no
such action shall materially adversely affect any rights or obligations with
respect to any Awards previously granted under the Plan, unless such action is
required by applicable law or any listing standards applicable to the Common
Stock or the affected Participants consent in writing. To the extent required by
Code section 422, other applicable law, and/or any such listing standards, no
amendment shall be effective unless approved by the shareholders of the Company.

16.2 Amendment of Agreement. The Committee may, at any time, amend outstanding
Agreements in a manner not inconsistent with the terms of the Plan; provided,
however, except as expressly permitted or provided for in the Plan or in the
Agreement, if such amendment is materially adverse to the Participant, as
determined by the Committee, the amendment shall not be effective unless and
until the Participant consents, in writing, to such amendment. To the extent not
inconsistent with the terms of the Plan, the Committee may, at any time, amend
an outstanding Agreement in a manner that is not unfavorable to the Participant
(as determined by the Committee) without the consent of such Participant. Except
for adjustments as provided in Sections 4.3 or in connection with a Change in
Control, the terms of outstanding Awards may not be amended to reduce the
exercise price of outstanding Awards or cancel outstanding Options or SARs with
per share exercise prices that are more than the Fair Market Value at the time
of such cancellation in exchange for cash, other awards, or Options or SARs with
an exercise price that is less than the exercise price of the original Options
or SARs without shareholder approval.

16.3 Clawback. All Awards under the Plan (and payments and shares in settlement
of Awards) shall be subject to clawback by the Company to the extent provided in
any policy adopted by the Board including any policy adopted to comply with the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

16.4 Cancellation of Awards for Detrimental Activity. The Committee may provide
in the applicable Agreement or a separate policy that if a Participant engages
in detrimental activity, as defined in such Agreement or separate policy, the
Committee may, notwithstanding any other provision in this Plan to the contrary,
cancel, rescind, suspend, withhold or otherwise restrict or limit any unexpired,
unexercised, unpaid or deferred Award as of the first date the Participant
engages in the detrimental activity, unless sooner terminated by operation of
another term of this Plan or any other agreement. Without limiting the
generality of the foregoing, the Agreement or separate policy may also provide
that if the Participant exercises an Option or SAR, receives an RSU, Performance
Share, Performance Unit, Annual Incentive Award or Other Award payout, or
receives or vests in shares of Common Stock under an Award at any time during
the time specified in such Agreement or separate policy, the Participant shall
be required to pay to the Company the excess of the then fair market value of
the shares that were received with respect to the Award (or if the Participant
previously disposed of such shares, the fair market value of such shares at the
time of the disposition) over the total price paid by the Participant for such
shares.

 

23



--------------------------------------------------------------------------------

16.5 Assumption or Cancellation of Awards Upon a Corporate Transaction.

a. In the event of a sale of all or substantially all of the assets or stock of
the Company, a spinoff, the merger of the Company with or into another
corporation such that shareholders of the Company immediately prior to the
merger exchange their shares of stock in the Company for cash and/or shares of
another entity or any other corporate transaction to which the Committee deems
this provision applicable (any such event is referred to as a “Corporate
Transaction”), all Awards will be subject to the agreement of merger or
consolidation or applicable transaction agreement.

b. The Committee may, in its discretion, cause each Award to be assumed or for
an equivalent Award to be substituted by the successor or spun-off corporation
or a parent or subsidiary of such successor corporation and adjusted as
appropriate.

c. In addition or in the alternative, the Committee, in its discretion, may
cancel all or certain types of outstanding Awards at or immediately prior to the
time of the Corporate Transaction provided that the Committee either
(i) provides that the Participant is entitled to a payment (in cash or shares)
equal to the value of the Award, as determined below and to the extent there is
any such value, or (ii) at least fifteen (15) days prior to the Corporate
Transaction (or, if not feasible to provide fifteen (15) days’ notice, within a
reasonable period prior to the Corporate Transaction), notifies the Participant
that, subject to rescission if the Corporate Transaction is not successfully
completed within a certain period, the Award will be terminated and provides the
Participant the right to exercise the Option or other Award as to all shares,
including shares that would not otherwise be exercisable (or with respect to
Restricted Stock, RSUs, Performance Shares, Performance Units, or Other Awards,
provides that all restrictions shall lapse) prior to the Corporate Transaction.

d. For purposes of this provision, the value of the Award shall be measured as
of the date of the Corporate Transaction and shall equal the value of the cash,
shares or other property that would be payable to the Participant upon exercise
or vesting of the Award, as applicable, less the amount of any payment required
to be tendered by the Participant upon such exercise. The Committee may adopt
such valuation methodologies for outstanding Awards as it deems reasonable in
the event of a cash settlement and, in the case of Options, SARs or similar
rights, but without limitation on other methodologies, may base such settlement
solely upon the excess (if any) of the per share amount payable upon or in
respect of such event over the exercise price of such Option or SAR and may
cancel each Option or SAR with an exercise price greater than the per share
amount payable upon or in respect of such event without any payment to the
person holding such Option or SAR. For example, under this provision, in
connection with a Corporate Transaction, the Committee can cancel all
outstanding Options under the Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to the Corporate Transaction if their
Options had been fully exercised immediately prior to such Corporate
Transaction, less the aggregate Option Exercise Price that would have been
payable therefor, or if the amount that would have been payable to the Option
holders pursuant to such Corporate Transaction if their Options had been fully
exercised immediately prior thereto would be less than the aggregate Option
Exercise Price that would have been payable therefor, the Committee can cancel
any or all such Options for no consideration or payment of any kind. Payment of
any amount payable pursuant to this cancellation provision may be made in cash
or, in the event that the consideration to be received in such transaction
includes securities or other property, in cash and/or securities or other
property in the Committee’s discretion.

 

24



--------------------------------------------------------------------------------

e. Any actions taken under this Section 16.5 shall be valid with respect to a
409A Award only to the extent that such action complies with Code section 409A.

ARTICLE 17. MISCELLANEOUS PROVISIONS

17.1 Restrictions on Shares. If the Committee determines that the listing,
registration or qualification upon any securities exchange or under any law of
shares subject to any Award is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of Shares
thereunder, no such Award may be exercised in whole or in part (as applicable),
no such Award may be paid out (as applicable) and no shares may be issued
pursuant to such Award (as applicable) unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any listing standards
applicable to the Common Stock and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company.

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable state, federal and foreign laws (including, without
limitation and if applicable, the requirements of the Securities Act of 1933),
and any applicable requirements of any securities exchange or similar entity.

17.2 Rights of a Shareholder. Except as provided otherwise in the Plan or in an
Agreement, no Participant awarded an Option, SAR, RSU, Performance Share,
Performance Unit or Other Award shall have any right as a shareholder with
respect to any shares covered by such Award prior to the date of issuance to him
or her or his or her delegate of a certificate or certificates for such shares
or the date the Participant’s name is registered on the Company’s books as the
shareholder of record with respect to such shares.

17.3 Transferability. No ISO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than upon the
Participant’s death, to a beneficiary in accordance with Article 13 or by will
or the laws of descent and distribution. If permitted by the Committee, a
Participant may transfer NQSOs to a Permitted Transferee in accordance with
procedures approved by the Committee. Except for a permitted transfer of NQSOs
by a Participant to a Permitted Transferee, unless the Committee determines
otherwise consistent with securities and other applicable laws, rules and
regulations, (i) no Award granted under the Plan shall be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by a Participant other
than upon the Participant’s death, to a beneficiary in accordance with Article
13 or by will or the laws of descent and distribution, and (ii) each Option and
SAR outstanding to a Participant may be exercised during the Participant’s
lifetime only by the Participant or his or her guardian or legal representative
(provided that Incentive Stock Options may be exercised by such guardian or
legal representative only if permitted by the Code and any regulations
promulgated thereunder). In the event of a transfer to a Permitted Transferee as
permitted under this Section 17.3 or by the Committee, appropriate evidence of
any transfer to the Permitted

 

25



--------------------------------------------------------------------------------

Transferee shall be delivered to the Company at its principal executive office.
If all or part of an Award is transferred to a Permitted Transferee, the
Permitted Transferee’s rights thereunder shall be subject to the same
restrictions and limitations with respect to the Award as the Participant. For
the avoidance of doubt, any permitted transfer of an Award will be without
payment of consideration by the Permitted Transferee.

17.4 No Fractional Shares. Unless provided otherwise in the Agreement applicable
to an Award, no fractional shares of Common Stock shall be issued or delivered
pursuant to the Plan or any Award, and any fractional share otherwise payable
pursuant to an Award shall be forfeited unless the Agreement provides for
payment of cash for such fractional share.

17.5 No Implied Rights. Nothing in the Plan or any Agreement shall confer upon
any Participant any right to continue in the employ or service of the Employer,
or to serve as a Non-Employee Director thereof, or interfere in any way with the
right of the Employer to terminate the Participant’s employment or other service
relationship at any time and for any reason. Unless otherwise determined by the
Committee, no Award granted under the Plan shall be deemed salary or
compensation for the purpose of computing benefits under any employee benefit
plan, severance program, or other arrangement of the Employer for the benefit of
its employees. No Participant shall have any claim to an Award until it is
actually granted under the Plan. An Award of any type made in any one year to an
eligible Participant shall neither guarantee nor preclude a further grant of
that or any other type of Award to such Participant in that year or any
subsequent year. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall, except as otherwise
provided by the Committee, be no greater than the right of an unsecured general
creditor of the Company.

17.6 Transfer of Employee. The transfer of an Employee from the Company to a
Subsidiary, from a Subsidiary to the Company, or from one Subsidiary to another
shall not be considered a termination of employment; nor shall it be considered
a termination of employment if an Employee is placed on military, disability or
sick leave or such other leave of absence which is considered by the Committee
as continuing intact the employment relationship. If an Employee’s employment or
other service relationship is with a Subsidiary and that entity ceases to be a
Subsidiary of the Company, a termination of employment shall be deemed to have
occurred when the entity ceases to be a Subsidiary unless the Employee transfers
his or her employment or other service relationship to the Company or its
remaining Subsidiaries.

17.7 Expenses of the Plan. The expenses of the Plan shall be borne by the
Company. The Company shall not be required to establish any special or separate
fund or make any other segregation of assets to assume the payment of any Award
under the Plan.

17.8 Compliance with Laws.

a. The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any United
States government or regulatory agency as may be required. It is the intent of
the Company that the awards made hereunder comply in all respects with Rule
16b-3 under the Exchange Act and that any ambiguities or inconsistencies in
construction of the Plan be interpreted to give effect to such intention. Any
provision herein relating to compliance with Rule 16b-3 under the Exchange Act
shall not be applicable with respect to participation in the Plan by
Participants who are not Insiders.

 

26



--------------------------------------------------------------------------------

b. Grandfathered Performance-Based Awards. Notwithstanding anything in the Plan
to the contrary, the Committee shall administer any Awards in effect on
November 2, 2017 which qualify as “performance-based compensation” under Code
section 162(m), as amended the by Tax Cuts and Jobs Act (the “Tax Act”), in
accordance with the “grandfathering” transition rules applicable to written
binding contracts in effect on November 2, 2017 and shall have the discretion to
amend the Plan to conform to the TCJA, all without obtaining further approval
from the Company’s shareholders (unless otherwise required by applicable law).
Further, this amended and restated Plan is not intended, and shall not be deemed
as amending, any such Awards to the extent it would result in the loss of
deductibility under the TCJA’s Code section 162(m) “grandfathering” rules.

17.9 Successors. The terms of the Plan and outstanding Awards shall be binding
upon the Company and its successors and assigns.

17.10 Tax Elections. Each Participant agrees to give the Committee prompt
written notice of any election made by such Participant under Code section 83(b)
or any similar provision thereof. Notwithstanding the preceding sentence, the
Committee may condition any Award on the Participant’s not making an election
under Code section 83(b).

17.11 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of shares of Common Stock, the transfer
of such shares may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange on which shares
of Common Stock are traded.

17.12 Compliance with Code Section 409A. At all times, this Plan shall be
interpreted and operated (i) with respect to 409A Awards in accordance with the
requirements of Code section 409A, and (ii) to maintain the exemptions from Code
section 409A of Options, SARs and Restricted Stock and any Awards designed to
meet the short-term deferral exception under Code section 409A. To the extent
there is a conflict between the provisions of the Plan relating to compliance
with Code section 409A and the provisions of any Agreement issued under the
Plan, the provisions of the Plan control. Moreover, any discretionary authority
that the Committee may have pursuant to the Plan shall not be applicable to a
409A Award to the extent such discretionary authority would conflict with Code
section 409A. In addition, to the extent required to avoid a violation of the
applicable rules under Code section 409A by reason of Code section
409A(a)(2)(B)(i), any payment under an Award shall be delayed until the earliest
date of payment that will result in compliance with the rules of Code section
409A(a)(2)(B)(i) (regarding the required six (6) month delay for distributions
to specified employees that are related to a separation from service). To the
extent that a 409A Award provides for payment upon the recipient’s termination
of employment as an Employee or cessation of service as a Non-Employee Director
or Non-Employee, the 409A Award shall be deemed to require payment upon the
individual’s “separation from service” within the meaning of Code section 409A.
To the extent any provision of this Plan or an Agreement would cause a payment
of a 409A Award to be made because of the occurrence of a change in control,
then such payment shall not be made unless such change in control also
constitutes a “change in ownership”, “change in effective control” or “change in
ownership of a substantial portion of the Company’s assets” within the meaning
of Code section

 

27



--------------------------------------------------------------------------------

409A. Any payment that would have been made except for the application of the
preceding sentence shall be made in accordance with the payment schedule that
would have applied in the absence of a change in control. To the extent an Award
is a 409A Award and is subject to a substantial risk of forfeiture within the
meaning of Code section 409A (or will be granted upon the satisfaction of a
condition that constitutes such a substantial risk of forfeiture), any
compensation due under the Award (or pursuant to a commitment to grant an Award)
shall be paid in full not later than the sixtieth (60th) day following the date
on which there is no longer such a substantial risk of forfeiture with respect
to the Award (and the Participant shall have no right to designate the year of
the payment), unless the Committee shall clearly and expressly provide otherwise
at the time of granting the Award. In the event that an Award shall be deemed
not to comply with Code section 409A, then neither the Company, the Board, the
Committee nor its or their designees or agents, nor any of their affiliates,
assigns or successors (each a “protected party”) shall be liable to any Award
recipient or other person for actions, inactions, decisions, indecisions or any
other role in relation to the Plan by a protected party.

17.13 Legal Construction.

a. If any provision of this Plan or an Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Agreement, it shall
be stricken and the remainder of the Plan or the Agreement shall remain in full
force and effect.

b. Where the context admits, words in any gender shall include the other gender,
words in the singular shall include the plural and words in the plural shall
include the singular.

c. To the extent not preempted by federal law, the Plan and all Agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of Georgia, without giving effect to any choice of law provisions. Unless
otherwise provided in the applicable Agreement, the recipient of an Award is
deemed to submit to the exclusive jurisdiction and venue of the Federal and
state courts of Georgia to resolve any and all issues that may arise out of or
relate to the Plan or such Agreement.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan is executed as of the date approved by the Board
of Directors of the Company, this 16th day of October, 2020.

 

AARON’S HOLDINGS COMPANY, INC. By:  

/s/ Robert W. Kamerschen

 

Name: Robert W. Kamerschen

Title:   Corporate Secretary